In an action for a judgment declaring that the defendant is not entitled to sublet a certain cooperative apartment and directing that she be directed to offer the shares of stock allocated to that apartment for sale to the plaintiff, the plaintiff appeals from an order of the Supreme Court, Queens County (Joy, J.), dated February 6, 1989, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs.
The proponent of a summary judgment motion must set forth prima facie evidence sufficient to eliminate any material issues of fact from the case. Failure to make such a showing requires denial of the motion, regardless of the sufficiency of the opposing papers (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853; see also, Narciso v Ford Motor Co., 137 AD2d 508).
*356We agree with the Supreme Court that the plaintiff corporation is not entitled to summary judgment, as its motion papers did not establish prima facie that the defendant improperly sublet her apartment. Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.